 In the Matter of SWIFT AND COMPANY, EMPLOYERandINTERNATIONALUNION of OPERATINGENGINEERS,LOCALS 38-38A, A. F. OF L.,PETITIONERCase No. 17-RC-,230.Decided January 27, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held before ahearing officer of the National Labor Relations Board.The hearingofficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.The Employer's motion to dismiss the peti-tion because of the alleged inappropriateness of the unit is denied forthe reasons stated hereinafter.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers. *Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner and United Packinghouse Workers of America,C. I. 0., Local No. 47, herein called the Intervenor, are labor organiza-tions claiming to represent employees of the Employer.3.The question concerning representation :Since a 1941 consent election, in which the Petitioner failed to winthe employees it now seeks to represent, the Intervenor has continu-ously represented all production and maintenance employees at theEmployer's Omaha, Nebraska, meat packing plant, in a single bar-gaining unit.The last collective bargaining agreement between theIntervenor and the Employer was executed on July 22, 1948, 1 weekafter the Petitioner had filed its petition herein.*Chairman Herzog andMembersReynoldsand Gray.81 N. L.R. B., No. 58.333 334DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Intervenor contends that its contract of July 22, 1948, is a barto this proceeding.We find no merit in this contention, as the petitionwas filed before the contract was executed.'A question affecting commerce exists concerning the representationof employees of the Employer, within the meaning of Section 9 (c) (1)and Section 2 (6) and (7) of the Act.4.The appropriate unit; the determination of representatives:The Petitioner seeks to represent a unit of employees limited to allengineers, firemen,2 oilers, temperature men, and utility-maintenancemen in the boiler and engine room department of the Employer'sOmaha, Nebraska, plant, excluding supervisors.The Employer andthe Intervenor contend that the unit sought is inappropriate, becausethe plant's operations are highly integrated and because of a bargain-ing history on a broader unit basis.The boiler and engine room is physically separate from other plantdepartments. Its function is to furnish steam, produce refrigeration,compress air, and heat water for the plant.Although there is a stand-by boiler for the production of steam, it is used only in the event ofemergency, as the Employer purchases steam from the Omaha PublicPower District.There are currently 37 employees engaged in boilerand engine room operations, consisting of 6 engineers, 11 oilers, 6temperature men, and 14 utility-maintenance men.The engineerstend compressors and pumps located in the boiler and engine roomand occasionally shut off ammonia lines in other parts of the plantas leaks develop.The oilers' duties are normally confined to the com-pressors and pumps operated by the engineers, although they periodi-cally check and oil the pumps in ice plants located throughout theplant.Oilers are promoted to fill engineer positions, and several ofthem already hold engineer licenses.Temperature men regulate brineand ammonia in refrigerated rooms, and control and record tempera-tures.The utility-maintenance men are further classified into 9 coilscrapers, 2 brine tenders and spray cleaners, 2 temperature controlequipment testers and repairmen, and 1 helper.Engineers must belicensed, with a minimum of 3 years' boiler room experience requiredto qualify for the lowest grade license.All other employees are semi-skilled and require a maximum of 1 month's training.All the foregoing employees, whether working in the boiler andengine room or in other parts of the plant, work only on machineryiMatter of Beattie Manufacturing Company, 77 N. L.R. B. 361.2 At present there are no employees either classified as firemen or performing the dutiesof firemen. SWIFT AND COMPANY335and equipment directly related to the functions of their department.They are all under the immediate supervision of the boiler roomforeman, who supervises no other employees, and they have their owndepartmental seniority, although also subject to plant-wide seniority.There is no interchange with other employees.Unlike most of theother plant employees they work 8 hours continuously on a three-shiftbasis eating on the job without permission to leave the plant for lunch.Although the proposed unit does not conform entirely to the usualboiler room and powerhouse units which the Board has found appro-priate, we believe that these employees, who are a homogeneous andclearly identifiable departmental group, have a sufficient communityof interest to warrant their establishment as a separate bargainingunit, notwithstanding a history of bargaining on a broader basis.3However, the Employer also contends that, because severance of theseemployees was rejected in the 1941 consent election held in the sameunit which the Petitioner now seeks, the Board is precluded fromaffording them another self-determination election.Seven yearshaving elapsed since that election, we will not deny them anotheropportunity to vote on the question of severance.Accordingly, we find that the employees in the boiler room andengine room department may constitute a separate unit appropriatefor collective bargaining.However, we shall make no unit determi-nation pending the outcome of the election directed below. If, inthis election, the employees in the voting group described below selectthe Petitioner,4 they will be taken to have indicated their desire toconstitute a separate unit.We shall not place the name of the Inter-venor on the ballot as it has not complied with Section 9 (f), (g), and(h) of the Act.'3Matter of Kendall-Mills Finishing Division of The eKndall Company,77 N. L.R. B. 1015;Matter of E. W. Bliss Company,76 N. L.R. B. 475;Matter of B. I.DuPont de Nemour8 &Company, Inc,66 N.L. R. B. 631.* The Petitioner is composed of two Locals existing under the same constitution andby-lawsLocal 38 admits to membership journeymen engineers and Local 38-A admitsapprentices.The record discloses concerted bargaining by the two Locals. If the Petitionerwins the election herein directed, both Locals will be certified jointly, and the Employerwill havethe rightto insist on dealing with them as the joint representative of the singleunit.SeeMatter of La Selle-Crtittenden Press, Inc.,72 N. L. R. B. 1166.5Matter of C. Hager&SonsHinge Manufacturing Company,80 N. L. R. B. 163.On February 9, 1949, the Regional Director advised the Board that United PackinghouseWorkers of America, CIO,Local No. 47,had taken the necessary steps to effect compliancewith Section 9 (f), (g), and(h) of the Act.Counsel for the Intervenor filed a formalmotion for modification of the aforesaid Decision and Direction of Election,requestingthatIntervenor's name be placed on the ballot.Thereupon,on February 16, 1949, theBoard issued an Order Amending Decision and Direction of Election,according UnitedPackinghouse Workers of America, CIO, Local No. 47,a place on the ballot for the orderedelection herein. 336DECISIONS OF NATIONALLABOR RELATIONS BOARDIn accordance with the foregoing, we shall direct that an election beheld amongallengineers,oilers, temperaturemen and utility-maintenance men employed in the boiler and engine room departmentof the Employer's Omaha, Nebraska,plant, excluding supervisors asdefined by the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer,an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction,under the direction andsupervision of the Regional Director for the Seventeenth Region, andsubject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules and Regulations-Series 5, as amended, among the em-ployees in the voting group described in paragraph numbered 4, above,who were employed during the pay-roll period immediately precedingthe date of this Direction of Election,including employees who didnot work during said pay-roll period because they were ill or onvacation or temporarily laid off,but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, and also excluding em-ployees on strike who are not entitled to reinstatement,to determinewhether they desire to be represented,for purposes of collective bar-gaining, by International Union of Operating Engineers,Locals38-38A, A. F. of L., or by United Packinghouse Workers of America,CIO, Local No. 47, or byneither.